Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 18 is objected to because of the following informalities:  “(Currently Amended)” in line 1.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3, 12-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 7,703,069, claims 1-46 of U.S. Patent No. 8,352,885, claims 1-28 of U.S. Patent No. 8,589,829, claims 1-16 of U.S. Patent No. 8,938,694, claims 1-11 of U.S. Patent No. 9,372,957, claims 1-28 of U.S. Patent No. 10,198,549, and claims 1-21 of U.S. Patent No. 10,839,131. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader recitations of the patented subject matter, the language would have been obvious over the patented claims. For example, taking claim 1 as exemplary, although a method is recited, the computer-implemented aspect of the invention renders the system, computer program product, computer readable medium, etc. claim formats obvious in view of the functional language claimed subject matter. The claimed kernels are similarly related to correction factors and coefficients. While claim 1 appears to recite a performing step not recited in any of the previous patented claims, a computer simulation of optical projection is clearly recited in this and each of the patent specifications as an interpretation of the intent of the varied claim language (see, for example, paragraphs [0002, 0013, 0052, 0056]; ‘069 column 1, lines 20-22, column 3, line 66-column 4, line 1, 6,  column 11, lines 17-18, column 12, lines 14-16, column 13, lines 6-25). Furthermore, taking the latest patent ‘131 as exemplary language, claims 1 and 7 recite similar language now pertaining to the present obtaining, using, and performing steps. In other words, although different language is presently recited .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/LEIGH M GARBOWSKI/Primary Examiner, Art Unit 2851